Citation Nr: 0924735	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-00 862	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder of the 
right hand, arm, and shoulder, including skin disability due 
to blood poisoning.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran served on active duty from August 1956 to August 
1959.  The Veteran also served in the Arkansas Army National 
Guard from August 1959 to September 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied the 
Veteran's claim for service connection for a skin disorder of 
the right hand, arm, and shoulder, including skin disability 
due to blood poisoning.  In October 1999, jurisdiction over 
the Veteran's claims file was transferred from the North 
Little Rock RO to the RO in St. Louis, Missouri.  The Veteran 
perfected an appeal to the Board, which remanded the matter 
in January 2005 for further notification, evidentiary 
development, and adjudication.  The Appeals Management Center 
(AMC) thereafter re-adjudicated the claim and issued a 
supplemental statement of the case (SSOC) in July 2007.  The 
Board denied the Veteran's claim in a November 2007 decision.

In December 2008, VA's General Counsel filed a motion with 
the United States Court of Appeals for Veterans Claims 
(Court) to vacate the Board's decision and remand the case.  
The Court granted the motion in January 2009.  The basis for 
the motion was that the Board had failed to direct the agency 
of original jurisdiction to complete development of the 
Veteran's claim, including particularly the obtaining of 
records from the Veteran's ongoing treatment at a VA medical 
facility.  

Consistent with the Court's order, the Board finds that 
further evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim 
for service connection for a skin disorder of the right hand, 
arm, and shoulder, including skin disability due to blood 
poisoning.

At the outset, the Board notes that during the pendency of 
the Veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  In this case, the Veteran's claim was not 
final as of the date of the VCAA's enactment and has remained 
pending since the Veteran's initial filing in October 1998.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim).

In January 2005, the Board remanded the Veteran's claim for 
evidentiary development, to include seeking records of VA 
outpatient treatment the Veteran has received at the Mt. 
Vernon Outpatient Clinic, part of the Veterans Health Care 
System of the Ozarks.  However, the Board notes that although 
requested in its remand, no records more recent than June 
2003 from the Veteran's treatment at the Mt. Vernon Clinic, 
or any other VA facility associated with the Veterans Health 
Care System of the Ozarks, have been associated with the 
claims file.  This problem now needs to be corrected.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claim, the agency of original jurisdiction (AOJ) 
must attempt to obtain any examination or treatment records 
since June 2003 from the Mt. Vernon Outpatient Clinic and any 
other facility associated with the Veterans Health Care 
System of the Ozarks and associate them with the claims file.  
The AOJ must further request that the Veterans Health Care 
System of the Ozarks provide a negative response if no such 
records are available.

The Board acknowledges that the records being sought on 
remand may well have a bearing on the issue at hand, as the 
Veteran claims the records to be sought address current 
treatment for his claimed skin disability.  The Board further 
notes that the VCAA requires that VA afford the claimant an 
examination or obtain a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board thus concludes that, if on remand any additional 
evidence is obtained pertaining to the Veteran's claimed skin 
disability, or if the AOJ otherwise determines in light of 
the evidence of record that there is need for additional 
clinical findings and a more definitive medical opinion 
concerning any relationship between the Veteran's period of 
service and any current skin disability, the AOJ should 
arrange for the Veteran to undergo examination.  The 
examination should address the nature and etiology of any 
identified skin disability, and all medical opinions offered 
should be based upon consideration of the Veteran's complete 
documented history and assertions through review of the 
claims file and should account for the Veteran's lay 
testimony as well as the clinical record, including any newly 
obtained evidence relevant to the claim.  The examiner should 
opine as to whether any currently diagnosed skin disorder is 
etiologically linked to the right hand surgery the Veteran 
underwent while on active duty or otherwise had its onset 
during the Veteran's service, explaining the rationale behind 
any such determination.  The examiner should further address 
the Veteran's contention that his claimed current skin 
disorder could be related to his usage of defoliant chemicals 
while on active duty and opine as to whether it is at least 
as likely as not that any currently diagnosed skin disorder 
is etiologically linked to the Veteran's time in service.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must obtain from the 
Veterans Health Care System of the 
Ozarks, including in particular the Mt. 
Vernon Outpatient Clinic, any available 
medical records pertaining to the 
Veteran's examination or treatment at 
that facility at any time since June 
2003.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2008) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file. 

2.  The Veteran should be given 
opportunity to identify any other 
sources of treatment or evaluation and 
he should be assisted in obtaining any 
such records.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the 
above-requested development, the AOJ 
must evaluate whether any evidence has 
been received that addresses any 
diagnosis of or treatment for a current 
skin disability of the right hand, arm, 
or shoulder.  If such evidence has been 
received, or if the AOJ otherwise 
determines that a new examination is 
necessary to re-adjudicating the claim, 
the Veteran should be scheduled for VA 
examination and be notified that 
failure to report to the scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).

If an examination is considered 
necessary, the entire claims file, 
including a copy of this remand and any 
records obtained, must be made available 
to and reviewed by the examiner 
designated to examine the veteran.  The 
examination report must reflect 
consideration of the Veteran's documented 
medical history and assertions, as well 
as a detailed history elicited from the 
Veteran.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  Following a clinical evaluation 
of the Veteran and a thorough review of 
the claims file, including any records 
obtained pursuant to the development set 
forth in the preceding paragraphs, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any currently diagnosed skin disorder of 
the right hand, arm, or shoulder is 
related to the Veteran's time on active 
duty, including in particular his in-
service right hand surgery or any 
experience with blood poisoning or 
defoliant chemicals.  The examiner must 
further render an opinion as to whether 
the onset of any currently diagnosed skin 
disorder was during the Veteran's service 
or later.  

4.  After securing any additional 
records, and after undertaking any 
other development deemed appropriate, 
the AOJ must re-adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority (to 
include consideration of all evidence 
received since the July 2007 
supplemental statement of the case was 
issued).  If any benefit sought is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

